Citation Nr: 1753686	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  10-19 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as a behavior disorder, to include as secondary to a service-connected disorder.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and R.D.


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1995 to February 1998.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a January 2010 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2013, a live videoconference hearing was held before a Veterans Law Judge (VLJ) who may no longer participate in a decision on the appeal; a transcript is of record. By August 2017 correspondence, the Veteran was advised of his right for a hearing before a VLJ who could participate in the decision on appeal pursuant to 38 U.S.C. § 7107(c) (2012) and 38 C.F.R. § 20.707 (2017) and was notified that if he did not respond within 30 days, the Board would assume he did not request another hearing. As he did not respond to the letter, the Board assumes that he does not desire another hearing.

The Board previously remanded this appeal in March 2014, November 2014, August 2015, and May 2016 for further development. 


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has an acquired psychiatric disability (bipolar disorder) that is related to his active duty service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability, diagnosed as bipolar disorder, are met. 38 U.S.C. §§ 1131, 1507 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. Any error in notice or assistance is harmless given the favorable determination.

The Veteran states that he has an acquired psychiatric disability which began in service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Military personnel records dated in January 1998 reflect the Veteran failed a drug urinalysis while in active service and was positive for amphetamines. In February 1997 he was reprimanded for being absent without leave for three days.  

A letter dated in September 2013 submitted by the Veteran's fellow service member, J.C., stated that following these disciplinary actions the Veteran's disposition changed from being a significantly outgoing person to being introverted, drinking excessively and becoming angry with everyone around him. 

In September 2013, a letter was submitted by R.D., who had also served with the Veteran. He stated that the Veteran became angry, bitter and untrusting during service. 

The Veteran was afforded a VA examination in August 2016. The examiner provided addendum opinions in November 2016 and March 2017. The examiner diagnosed the Veteran with bipolar disorder. He opined that the Veteran's bipolar disorder was "more likely than not to have started during or shortly after [the Veteran's] military service, albeit was not caused or aggravated thereby." The examiner noted that there was evidence of acting out in service, such as getting into fights and using drugs. He also noted that the Veteran served between the ages of 17 and 21, which is '"prime time' for the initial onset of a Bipolar D/O...."

The Veteran has a current diagnosis of bipolar disorder, thus satisfying the first element of service connection, a current disability. Evidence such as his failed drug test, reprimand, and personality changes noted by J.C. and R.D. indicate the onset of the condition during active duty. Finally, the 2016 VA examiner provided a positive nexus opinion.

The Board notes that the Veteran was afforded prior VA examinations for an acquired psychiatric disorder in February and October 2015; examiners found no acquired psychiatric disorders, though they noted psychiatric symptoms. However, the Board finds the 2016 examiner's opinion more probative and persuasive. The examiner reviewed the Veteran's STRs, medical history and lay statements. The examiner also provided detailed rationale for the Veteran's diagnosis and nexus opinion, and discussed in full the relevant history.

Therefore, the Board finds that competent, credible, and probative evidence establishes that bipolar disorder was incurred during the Veteran's active service and the Veteran is therefore entitled to service connection.

The Board notes that the Veteran was also diagnosed with ADHD during the 2016 VA examination but this disorder is not related to his active service.


ORDER

Entitlement to service connection for bipolar disorder is granted.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


